Citation Nr: 0524387	
Decision Date: 09/07/05    Archive Date: 09/13/05

DOCKET NO.  03-32 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease and arthritis of the thoracolumbosacral spine, under 
old and new criteria, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant, MT and MT


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
February 1946, and from May 1946 to June 1964.

This appeal to the Board of Veterans Appeals (the Board) is 
from the rating action by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas, in May 1995, which 
continued the 20 percent rating for the herein concerned 
disorder which had been in effect since 1980.  The veteran 
requested an increase in the rating assigned I October 2001.  

The veteran and two others provided testimony before a 
Hearing Officer at the RO in August 2003; a transcript is of 
record.

In a rating action in December 2004, the RO granted service 
connection for L-5 radiculopathy, left lower extremity, 
associated with degenerative disc disease and arthritis of 
the thoracic and lumbosacral spine, and assigned a 10 percent 
rating from June 12, 2003; and granted service connection for 
neurologic symptoms, right lower extremity, associated with 
degenerative disc disease and arthritis of the thoracic and 
lumbosacral spine, and assigned a 10 percent rating from 
April 23, 2004.  Although certainly associated with the 
herein concerned disability, neither of these issues is part 
of the current appeal.

Service connection is also in effect for diabetes mellitus, 
rated as 10 percent disabling; and scar, excision of Baker's 
Cyst, popliteal space of the right knee; scar, excision of 
Baker's Cyst, popliteal space of the left knee; 
dermatophytosis of the feet; and multiple burn scars on the 
right forearm, left wrist and both hands, each evaluated as 
noncompensably disabling.




FINDINGS OF FACT

1.  Adequate evidence is now of record for an equitable 
disposition of the pending appellate issue. 

2.  Since his reopened claim in the 1990's, the veteran's 
measurable lumbosacral spine limitations are generally more 
often than not, severe in nature with significant pain on all 
motions, continuously; his intervertebral disc syndrome has 
been pronounced, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc, with 
little intermittent relief.

3.  The veteran's low back disorder is manifested by 
profound, severe degenerative changes through the lumbosacral 
area, which precipitates daily, constant and severe pain, 
which exacerbates to a level of 10/10 on frequent occasions; 
these symptoms render him virtually immobile without the use 
of a walker; he is required to take to his bed (or 
alternatively, to remain seated) because of his lumbosacral 
problems with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months during which 
time he is under a physician's care. 


CONCLUSION OF LAW

The criteria, both old and new, for an evaluation of 60 
percent for degenerative disc disease and osteoarthritis, 
lumbosacral spine, are met.  38 U.S.C.A. §§ 1155, 5103, 5107 
(West 1991 & Supp. 2004); 38 C.F.R. §§ 4.1, 4.7, 4.25, 4.40, 
4.45, 4.59, 4.71, Diagnostic Code 5292, 5293, 5295 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Numerous regulatory changes have been made during the course 
of the current appeal.  The veteran has been apprised thereof 
throughout, and in various communications, he has indicated 
an understanding of what is required and who is responsible 
for obtaining what evidence.  Additional records are 
undoubtedly available somewhere, although the veteran has 
indicated that he is unaware of additional records which may 
be feasibly available at present.  However, additional 
examinations have been undertaken, and the Board finds no 
need to delay the case further by further development.  With 
regard to the appellate issue, the Board finds that adequate 
safeguards have been implemented as to protect the veteran's 
due process rights and that to proceed with a decision in 
this issue at the present time does not, in any way, work to 
prejudice him.  

Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2004).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application in the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board notes that there has been a change in the rating 
criteria which pertain to disorders of the spine.  The VA has 
issued revised regulations concerning the sections of the 
rating schedule that deal with intervertebral disc syndrome.  
67 Fed. Reg. 54345-54349 (August 22, 2002).  The Board also 
notes that for spine disorders which are not rated under the 
code for intervertebral disc syndrome, there is a new General 
Rating Formula for Diseases and Injuries of the Spine. 68 
Fed. Reg. 51454-51458 (August 27, 2003).  

Under the earlier regulations, [those under which he has been 
rated at 20 percent disabling until the reopening of his 
claim in the 1990's]. a low back disability may be rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides 
that a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

Another potentially applicable provision under the old 
regulations is Diagnostic Code 5293.  Under Diagnostic Code 
5293, a noncompensable rating is warranted for intervertebral 
disc syndrome that is postoperative and cured.  A 10 percent 
rating is warranted for intervertebral disc syndrome that is 
mild in degree.  A 20 percent rating is warranted for 
intervertebral disc syndrome that is moderate in degree with 
recurring attacks.  A 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.

As was noted above, the VA has issued revised regulations 
concerning the sections of the rating schedule that deal with 
intervertebral disc syndrome.  67 Fed. Reg. 54345-54349 
(August 22, 2002).  The new rating criteria provides as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, rate as 60 percent disabling; With 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
rated as 40 percent disabling; With incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months, rate as 20 percent 
disabling; With incapacitating episodes having a total 
duration of at least one week but less than two weeks during 
the past 12 months, rate as 10 percent disabling.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

The Board also notes that for spine disorders which are not 
rated under the code for intervertebral disc syndrome, there 
is a new General Rating Formula for Diseases and Injuries of 
the Spine. 68 Fed. Reg. 51454-51458 (August 27, 2003).  The 
General Rating Formula for Diseases and Injuries of the Spine 
(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) provides as follows: With 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease Unfavorable 
ankylosis of the entire spine, rate as 100 percent disabling; 
Unfavorable ankylosis of the entire thoracolumbar spine, rate 
as 50 percent disabling; Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine, rate as 40 percent disabling; 
Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine, rate as 30 
percent disabling; Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis, rate as 20 percent disabling; Forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
the height, rate as 10 percent disabling.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. 

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the 
nearest five degrees. 

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability. (Code 5235), Vertebral fracture or dislocation; 
(Code 5236), Sacroiliac injury and weakness; (Code 5237), 
Lumbosacral or cervical strain; (Code 5238), Spinal stenosis; 
(Code 5239), Spondylolisthesis or segmental instability; 
(Code 5240), Ankylosing spondylitis; (Code 5241), Spinal 
fusion; (Code 5242), Degenerative arthritis of the spine (see 
also Diagnostic Code 5003); (Code 5243), Intervertebral disc 
syndrome.

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995). 

The rating for an orthopedic disorder should reflect any 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled. 38 
C.F.R. § 4.40.  

The factors of disability reside in reductions of their 
normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  38 C.F.R. § 4.45.  It is the 
intention of the rating schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  38 C.F.R. § 4.59.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Factual Background

Prior evaluations and clinical records are in the file for 
comparative purposes.  X-rays and other reports from 1978-
1980 show X-ray evidence of degenerative changes in the 
spine.

The veteran filed a claim to reopen his claim for increased 
compensation in the 1990's.  

VA outpatient reports from June 1994 to March 1995 show 
ongoing complaints of back pain and motion limitations with 
some radiation of symptoms into the lower extremities.  
Degenerative disc disease was diagnosed.

VA hospital and evaluative records from about 1997 or so show 
the veteran had repeated episodes of falling when trying to 
walk.  He was given a walker for stabilization.

A statement is of record from CLL, D.C., dated in April 2003, 
indicating that she had seen the veteran in December 2001 
with the primary complaints of back pain, as well as painful, 
stiff and swollen joints.  Physical examination showed 
restricted range of motion, absent left Achilles reflex, 
positive left heel walk test, positive Ely's test 
bilaterally, and left pelvic deficiency with postural 
alterations.  She had been unable to perform some tests due 
to severe tightness in the muscles of the lower extremity.  
He underwent some 16 chiropractic treatments until January 
2002.  She had since talked to his wife who said he was 
having ongoing debilitating low back pain. 

The physician's clinical findings included, in the thoracic 
and cervical regions, loss of the lordotic curve and 
generalized spondylosis.  In the lumbar spine, in pertinent 
part, there was severely decreased lumbar lordosis; moderate 
scoliosis apexing to the left at L-3 and to the right at T-8; 
narrowed disc spaces between L-1/L-2, L-2/L-3, L-4/L-5, L-
5/S-1 contributing to neuroforaminal encroachment at those 
levels; severe osteoarthritis through the lumbar spine less 
severe at the L-3/L-4 level; grade 2 spondylolisthesis at L-
5; a 2 1/2 cm. of anterior weight bearing of the lumbar spine; 
left body rotation at L-1; pelvic unleveling, low on the 
right at 13 mm.  

VA examination in December 2002 reflected complaints of pain, 
weakness, stiffness, and lack of endurance.  The veteran said 
he had had low backache since 1955 or so.  The pain was 
present at all times.  He said he no longer lifted heavy 
objects and this had helped with exacerbations or flare-ups.  
The pain was described as steady and dull but continuous.  He 
was unable to walk even around the house without assistive 
devices, except for very short distances during which times 
he was particularly careful.  He always kept a hand on the 
furniture for extra balance.  He reported that he sits most 
of the time except when he has to leave the house for medical 
appointments.

On examination, it was noted that he walked with a wide gate 
due to ataxia and kept his head straight and always with his 
eyes wide open or he would fall.  The examiner noted range of 
motion to be flexion of 0-70 degrees; extension of 0-15 
degrees; lateral flexion to both sides, 0-15 degrees; 
rotation 0-35 degrees, bilaterally.  Legs could be brought to 
180 degrees.  He had frequent urination due to his prostate 
problems.

X-rays were noted from the prior evaluation to have shown 
severe degenerative disc disease and severe degenerative 
joint disease of the lumbar spine.  He also had grade 2/3 
spondylolisthesis and suspected spondylosis.  Degeneration 
with nitrogen gas in the disc space was noted at L-4/L-5.

VA outpatient clinic reports show that he was seen on several 
occasions in the spring and summer of 2003 to include 
complaints of low back pain which was a 6.5 on a 1/10 scale.  

On VA examination in August 2003, the then 86 year old 
veteran reported that since his in-service injury he had had 
increasing lower back problems.  He had been asked if he 
wanted a fusion but declined since he had had a friend who 
had an unsuccessful one.  The veteran described his pain as 
being in the lower lumbar region, centrally located, constant 
and at times severe.  He took minimal medications because of 
all of his other problems and a history of side effects.  The 
flare-ups were on a constant basis and were precipitated by 
movement.  He could alleviate the pain somewhat by lying 
supine with his knees elevated.  During flare-ups there was 
some additional limitation of motion and function.

He was noted by the examiner to have loss of the lordotic 
curve in the lower lumbar spine region.  Flexion was 55 
degrees, extension was 20 degrees and left and right to 10 
degrees with mild pain.  He had pain on motion, primarily of 
the lumbar spine, as well as tenderness.  Neurologically, he 
had patchy decreased lower extremity impairment; reflexes 
were 1+ throughout.

X-rays were taken which showed marked narrowing of multiple 
lumbar disc from L-1/L-2, and gas in the L-1/L-2 and L-4/L-5 
discs consistent with degenerative disc changes.  He had at 
least grade II spondylolisthesis at L-5/ S-1.  Computerized 
tomography (CT) scan showed gad in L-1 to L-3/L-4 and L-4/L-5 
discs consistent with degenerative disc disease.

X-rays at L-1/L-2 showed an entire osteophyte formation, 
osteophyte formation at facet joints and degenerative disc 
disease without significant narrowing of the neural foramina 
and without significant canal stenosis.  There was no sign of 
herniation.

X-rays at L-2/L-3 showed degenerative changes similar to 
those above except their appearance suggested mild central 
canal stenosis and mild narrowing of neural foramina without 
definitive encroachment.

X-rays of L-3/L-4 showed degenerative changes without 
definitive herniated nucleus pulposus but there was mild 
central canal stenosis by bony and soft tissue degenerative 
changes.

X-rays of L-4/L-5 showed degenerative disc disease and facet 
joint degenerative changes without evidence of herniated 
nucleus pulposus and without significant central canal 
stenosis but moderate narrowing of the neural foramina.

X-rays of L-5/S-1 were said to be difficult to interpret due 
to the presence of spondylolisthesis and sharp angulation at 
lumbosacral junction with obtained axial image not parallel 
to the disc space and with resultant distortion of the spinal 
canal.  It was felt that there was apparent narrowing of the 
neural foramina without disc herniation.  Central canal 
stenosis was not well judged.

The physician's overall impression was of extensive 
degenerative disease at multiple lumbar levels, without 
evidence of herniated nucleus pulposus or significant spinal 
stenosis at L-1/L-2 through L-4/L-5; bilateral spondylolysis 
of L-5 and at least grade II spondylolisthesis at L-5/S-1; 
and marked narrowing of L-5/S-1 at lumbosacral junction and 
distortion of the central canal due to degenerative changes 
and spondylolisthesis.  He was also diagnosed as having 
degenerative changes of the thoracic vertebrae and 
rotoscoliosis of the dorsal spine convexed to the right.

The veteran's testimony is of record with regard to his 
symptoms along with several written communications in that 
regard.  In his Substantive Appeal, the veteran stated that 
he would be satisfied with a 40 percent rating for his low 
back.

VA outpatient reports through February 2004 are in the file.

A statement is of record from Dr. L, dated in March 2004, to 
the effect that the veteran had been at her office with 
complained of chronic low back pain.  He presented with a 
walker and indicated he was unable to walk any distance 
without it.  On examination, she found that he had absent 
right Achilles reflex and reduced left Achilles reflex.  He 
had grade 4 muscle weakness of bilateral hip flexor and 
hamstring muscles, and right quadriceps.  His left heel walk 
test was positive.  He had restricted lumbar extension, 
lateral flexion and rotation.  He had positive Lewin-
Gaenslon's test, bilaterally.  There was a positive right 
iliac compression test, and positive Ely's sign bilaterally.  
He had positive left Goldthwaite's test and right pelvic 
deficiency with postural alterations.

A lumbar X-ray series in all projections had been reviewed by 
a radiologist, SJV, M.D., who reported that the veteran had 
the following:

This patient has a very severe diffuse 
spondylosis and degenerative facet 
disease.  There is a mild 
levorotoscoliosis in the mid and upper 
lumbar spine, centered at the L1 level.  
There is severe degenerative disk disease 
at the lumbosacral junction.  This 
patient has a large lumbosacral angle.  
There appears to be a grade 2, almost a 
grade 3, spondylolisthesis between L5 and 
S1.  That subluxation is really quite 
profound, approximating 2 cm. or more.  
This is likely related to bilateral 
spondylolysis involving the L5 pars 
interarticularis, creating intersegmental 
instability between L5 and S1.  This 
represents severe instability.

There is also severe degenerative disk 
disease with disk space narrowing at the 
L4-5 level.  I note severe degenerative 
disk disease and disk space height at the 
L1-2 and L2-3 levels.  There is a slight 
retrolisthesis of L3 with respect to L4, 
and approximating 4 or 5 mm.  This type 
of listhesis, degenerative in nature, is 
very likely associated with central 
spinal stenosis at the L3-4 level.

There is prominent posterior 
osteophytosis at the L2-3 level.  There 
appears to be a slight listhesis between 
L1 and L2, about 2 mm.  Spinal stenosis 
may also be present at the L1-2 or L2-3 
levels.

I note no compression fractures.  There 
is heavy aortic calcification but no 
definite aneurysm.  I see no 
sacroiliitis.  There are mild to moderate 
degenerative changes of both hip joints. 

These represent extremely severe 
degenerative changes throughout the 
spine, with secondary intersegmental 
instability of several levels.  The most 
profound of this intersegmental 
instability is noted at the lumbosacral 
junction, where there is a severe, grade 
2 or almost a grade 3 spondylolisthesis.  
This is likely related to underlying 
spondylolysis.  His may be associated 
with nerve root stretching or compression 
at this or 1 of several other levels.

Dr. V suggested that because of the severity of the described 
findings, the veteran should have additional CT or possibly a 
magnetic resonance imaging (MRI) as neural compromise was 
probable, and the findings needed to be clinically 
correlated.

The veteran underwent another VA specialized evaluation in 
May 2004.  At that time, his file was reviewed by the 
examiner.  He complained of pain, stiffness and weakness in 
the midline of the low lumbar region and to the left and 
right of midline.  The pain was constant, present all of the 
time, and worsened with any activity including ambulation.  
The aching back pain would be constant and then (in what 
seemed to the examiner to be classic pseudoclaudication from 
spinal stenosis), moved into the upper buttocks and upper 
thighs after 100 yards or so of ambulation.  The intensity of 
the pain was said to be at 7/10 on a constant, daily basis.  
The pain increased to 10/10 when it was bad and that happened 
several times a week.  He had some temporary relief from 
daily use of various regimens including vibratory and 
analgesics.

He had had severe flare-ups on 4 occasions in the past 
including when he had such a serious exacerbation that he 
could not walk or bear weight for an entire day.  Someone 
then had to literally pick him up and get him to bed.  There 
had been no particular precipitating factor.  He had also 
noted weakness, particularly on the left leg, but also some 
on the right as well.  He was able to walk no further than 
100 yards, and this infrequently and with a walker.

Ranges of motion were forward flexion of 80 degrees (normal 
0-90); left lateral flexion 15 degrees (normal 0-30); right 
lateral flexion, 15 degrees (normal 0-30); left and right 
lateral rotation, 15 degrees (normal 0-45).

The examiner noted that he had grimacing and grunting in all 
levels of motion, more on the lateral rotation, bilaterally.  
He had increased symptoms with flare-ups involving repeated 
and resisted motion, with further range of motion, slight, 
because of pain and lack of endurance.  There was localized 
tenderness along the belt line in the spinous processes and 
paravertebral space to both right and left without spasm 
there.  He had straightening of the lordotic curve.  There 
were diminution of the sensations into the legs, and weakness 
of musculature.  Right ankle jerk was present but weak; left 
ankle jerk was absent.  

In sum, the veteran described 4 episodes in the past year 
wherein he had been totally and completely incapacitated by 
his low back problems, lasting about a day or so; but he had 
daily hindered function and mobility.  CT scan showed marked 
narrowing of multiple lumbar disks from L-1 through S-1 and 
changes comparable to those described above.  Final diagnosis 
was multilevel severe degenerative arthritis, degenerative 
disc disease with symptomatic spinal stenosis and persisting 
left L-5 radiculopathy.

Analysis

The veteran's record is now sufficient to provide a sound 
evidentiary basis for assessing his current disability 
picture.  The aggregate findings of the recent private and VA 
examinations and clinical records, and the veteran's own 
responses, provide an ample delineation of which symptoms are 
attributable to his service-connected disability as to permit 
equitable resolution of the claim now pending.

The veteran has been assigned a 20 percent rating for his low 
back disability for some time. 

 In recent adjudicative action, the RO has separately granted 
service connection, and assigned separate ratings for, the 
right and left lower extremity neurological impairment 
secondary thereto.  Those issues are not part of the current 
appeal.

In this case, prior to the enactment of new regulations, a 40 
percent rating was assignable under Code 5292 when limitation 
of motion was severe.  Under 5293, a 40 percent rating 
required severe intervertebral disc syndrome with recurring 
attacks and little intermittent relief.  The veteran clearly 
fulfills all of those requirements.

Under the prior regulations, a 60 percent rating required an 
intervertebral disc syndrome which was pronounced, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Accordingly, in the veteran's case, under the old criteria, 
and comparing those requirements with the clinical findings 
delineated above, he also reasonably met the criteria for 60 
percent under these alternative provisions.

Under the new regulations, intervertebral disc syndrome is 
ratable either on the total duration of incapacitating 
episodes over the past 12 months or by combining under Sec. 
4.25 separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  

In the veteran's case, he does not fulfill the overall 
mandates of a 60 percent rating using the latter formula, 
i.e., both specific orthopedic and neurological components, 
since he has separate service connection and ratings for 
bilateral lower extremity radiculopathy, which are not issues 
on appeal. 

However, there is now an alternative way to fulfill the 
requirements for a 60 percent rating and that is when there 
are incapacitating episodes having a total duration of at 
least six weeks during the past 12 months.  Associated 
regulatory notes delineate what constitutes an incapacitating 
episode to include bed rest prescribed by a physician and 
treatment by a physician.  

In assessing the veteran's clinical data at present, he has 
extraordinarily and inexorable degenerative changes.  
Repeated examiners have described his degree of impairment in 
terms such as profound, extremely severe and tantamount to an 
anklyosed lower back.  

As for his mobility, he has very little, and even that is 
circumscribed by his use of the walker.  He should not be 
penalized for the ongoing and valiant attempts he makes to 
maintain some modicum of normalcy in his life which includes 
attempting to keep "moving" albeit this is not easy.  

The Board finds his word to be credible when he asserts that 
examiners have been amazed to see that he is able to do as 
well as he does given the nature of his osseous degeneration 
and deterioration.  And the fact that he is now in his late 
80's does not seem to have impacted his commitment to staying 
mobile as long as possible, although his service-connected 
disabilities have conspired to preclude that with some 
frequency.

In addition, he has daily severe pain and flare-up episodes 
that put him totally out of commission and in bed or at least 
sitting without moving.  In fact, during those occasions, he 
is unable to get himself in and out of bed and requires help 
to do that as well.  He was also noted to receive ongoing 
care for his back problems and takes various pain 
medications, as well as other therapies when required.  

Accordingly, the Board finds that resolving doubt in his 
favor, under the new criteria, the veteran is also entitled 
to a 60 percent rating for his low back disorder.

Otherwise, the evidence does not reflect that other than as 
contemplated under schedular criteria, his low back disorder 
does not require the application of extraschedular criteria 
under 38 C.F.R. § 3.321(b).



ORDER

An evaluation of 60 percent for degenerative disc disease and 
osteoarthritis, lumbosacral spine, is allowed, under both new 
and old criteria, from the date of his reopened claim, 
subject to the regulatory provisions relating to the payment 
of monetary awards.



	                        
____________________________________________
	V L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


